J-S55043-16


                                  2016 PA Super 191

IN THE INTEREST OF: J.G., A MINOR,                IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant



APPEAL OF: J.G., A MINOR

                                                       No. 1884 EDA 2015


                Appeal from the Dispositional Order June 2, 2015
              In the Court of Common Pleas of Philadelphia County
               Juvenile Division at No(s): CP-51-JV-0003238-2014

BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                           FILED AUGUST 26, 2016


       J.G. (hereinafter “Juvenile”) appeals from the dispositional order

entered in the Court of Common Pleas of Philadelphia County on June 2,

2015, following his delinquency adjudication for Robbery, Conspiracy, Theft

by Unlawful Taking and Simple Assault.1           Although we find Juvenile’s

challenges to the suppression court’s denial of his motion to suppress lack

merit and that his sufficiency of the evidence issue has been waived, we are

constrained to remand to provide Juvenile the opportunity to file a post-

dispositional motion nunc pro tunc challenging the weight of the evidence.

____________________________________________


1
  18 Pa.C.S.A. §§ 3701(A)(1)(iii); 903(C); 3921(A); 2701(A), respectively.
The juvenile court dismissed a charge for possession of an instrument of
crime (PIC), 18 Pa.C.S.A. § 907(A).



*Former Justice specially assigned to the Superior Court.
J-S55043-16


       The juvenile court set forth the relevant procedural and factual history
                     2
herein as follows:

       PROCEDURAL HISTORY

              Prior to their juvenile delinquency hearing co-defendants JJ
       and [Juvenile] jointly filed a motion to suppress in court and out
       of court identification evidence alleging the process and
       identifications violated the co-defendants' due process rights.
       The motion was denied and an adjudication hearing was held
       wherein defendants were adjudicated delinquent of robbery as a
       felony of the second degree, conspiracy, theft, and simple
       assault. This appeal followed.

       STATEMENT OF FACTS

             At the suppression hearing and subsequent trial, the
       Commonwealth offered the testimony of the complainant and
       Philadelphia Police Officers Joseph Campbell, Colin Gershert
       [sic], and Jeffrey Thompson. The evidence established the
       following:
             On December 10, 2014, at approximately 10:30 P.M. the
       complainant was walking in the area of the 6900 Block of Haines
       Street in Philadelphia, Pennsylvania. (N.T. 1/20/15 pgs. 62-63)
       As the complainant was walking, five young males approached
       him. Id. One of the males approached the complainant from the
       back, and placed his arm around the complainant's body. Id.
       Another male held an unknown object to the complainant's neck
       and said "give it up old head, give it up." (N.T. 1/20/15 pg. 63)
       The other three males went through the complainant's pants
       pockets. Id. The complainant testified that at this moment he
       thought he was going to get shot for nothing. (N.T. 1/20/15 pg.
       66) After approximately three minutes, there was a loud noise in
       the area and the males scattered. (N.T. 1/20/15 pg. 63) The
       complainant was able to see that all of the males were young,
       black, and wearing dark hooded sweatshirts. (N.T. 1/20/15 pgs.
____________________________________________


2
    The facts and procedural history are derived from the transcripts of
Juvenile’s adjudicatory hearing at which time Juvenile was tried together
with his codefendant, J.J. J.J.’s case is on appeal separately with this Court
at No. 2071 EDA 2015.



                                           -2-
J-S55043-16


      70 -71) One male in the group stood out to the complainant
      because he was wearing a red hooded sweatshirt. (N.T. 1/20/15
      pg. 70)
             The complainant then went directly to his home and
      contacted the police. (N.T. 1/20/15 pgs. 63, 67, 10) Police
      Officers arrived at the complainant's home within five minutes.
      (N.T. 1/20/15 pgs. 8-9) There, the complainant told the Officers
      about the incident and described the males. (N.T. 1/20/15 pgs.
      9, 84) Based on the description the complainant provided, the
      Officers sent out a flash description of the five assailants. (N.T.
      1/20/15 pg. 9)
             Officer Goshert and his partner Officer Thompson received
      the flash information while at a location just two blocks from the
      6900 block of Haines Street. (N.T. 1/20/15 pgs. 27) At that
      location, Officer Goshert observed a group of three young black
      males matching the flash information, including the defendant
      JJ, who was wearing a red hood sweatshirt, [Juvenile] who was
      wearing a dark hooded sweatshirt, and another young black
      male wearing a dark hooded sweatshirt. Id. As Officer Goshert
      and his partner, both in full uniform, approached the males, two
      fled on foot while the defendant JJ remained. (N.T. 1/20/15 pgs.
      27-28) Officer Thompson pursued [Juvenile] and the other male,
      while Officer Goshert detained defendant JJ so that the
      complaining witness could be transported to the location to make
      an identification. (N.T. 1/20/15 pg. 30) After a brief chase,
      [Juvenile] was apprehended and detained by Officer Thompson
      so that the complaining witness could be transported to make an
      identification. The complainant positively identified defendant JJ
      as the same individual wearing the red hooded sweatshirt
      involved in the incident, and [Juvenile] as one of the other males
      wearing a dark hooded sweatshirt involved in the incident. Id.
      [The juveniles] were then handcuffed and placed under arrest.
      (N.T. 1/20/15 pgs. 33 -34)

Juvenile Court Opinion, filed 11/9/15, at 1-3.

      On January 20, 2015, the juvenile court heard testimony on Juvenile’s

and his co-defendant’s joint motion to suppress identification and an

adjudicatory hearing immediately followed. At the conclusion of the hearing,

the juvenile court held the matter under advisement.           Ultimately, the



                                     -3-
J-S55043-16



juvenile court    entered an order adjudicating Juvenile delinquent of one

count each of the aforementioned charges on April 29, 2015.      Juvenile did

not file a post-dispositional motion.

      On June 26, 2016, Juvenile filed a notice of appeal. On June 30, 2015,

the juvenile court ordered Juvenile to file a concise statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b), although Juvenile

had filed what he titled “Preliminary Statement of Matters Complained of on

Appeal” contemporaneously with his notice of appeal on June 26, 2015. On

November 9, 2015, the juvenile court filed an opinion pursuant to Pa.R.A.P.

1925(a).

      In his brief, Juvenile presents the following Statement of Questions

Involved:
             [1] Did the [juvenile] [c]ourt err by denying [Juvenile’s]
      Motion to Suppress the out of court identification by the
      Complainant after an unlawful stop?
             [2] Did the [juvenile] [c]ourt err by denying [Juvenile’s]
      Motion to Suppress the out of court identification by the
      Complainant after [ ] J.G. was stopped by the police because the
      identification procedure was unduly suggestive?
             [3] Whether the verdict was so contrary to the weight of
      the evidence as to shock one’s sense of justice when the
      Commonwealth’s sole eyewitness misidentified [Juvenile] in
      Court as a co-defendant[?]
             [4] Whether the verdict was so contrary to the
      sufficiency of the evidence when the Complainant misidentified
      [Juvenile] in Court as a co-defendant.

Juvenile’s Brief at 5.

      This Court’s standard of review of dispositional orders in juvenile

proceedings is well-settled.    The Juvenile Act grants broad discretion to


                                        -4-
J-S55043-16


juvenile courts in determining appropriate dispositions.   In re C.A.G., 89

A.3d 704, 709 (Pa.Super. 2014). In addition, this Court will not disturb the

juvenile court’s disposition absent a manifest abuse of discretion.   In the

Interest of J.D., 798 A.2d 210, 213 (Pa.Super. 2002).

     Juvenile’s first two issues challenge the juvenile court’s denial of his

motion to suppress the complainant’s out of court identification of Juvenile.

When reviewing a suppression order:

     an appellate court is required to determine whether the record
     supports the suppression court's factual findings and whether
     the inferences and legal conclusions drawn by the suppression
     court from those findings are appropriate. Where the record
     supports the factual findings of the suppression court, we are
     bound by those facts and may reverse only if the legal
     conclusions drawn therefrom are in error. However, where the
     appeal of the determination of the suppression court turns on
     allegations of legal error, the suppression court's conclusions of
     law are not binding on an appellate court, whose duty it is to
     determine if the suppression court properly applied the law to
     the facts.
           Whether an out of court identification is to be suppressed
     as unreliable, and therefore violative of due process, is
     determined      from    the   totality  of   the   circumstances.
     Suggestiveness in the identification process is a factor to be
     considered in determining the admissibility of such evidence, but
     suggestiveness alone does not warrant exclusion. Identification
     evidence will not be suppressed unless the facts demonstrate
     that the identification procedure was so impermissibly suggestive
     as to give rise to a very substantial likelihood of irreparable
     misidentification. Photographs used in line-ups are not unduly
     suggestive if the suspect's picture does not stand out more than
     the others, and the people depicted all exhibit similar facial
     characteristics.

Commonwealth v. Fulmore, 25 A.3d 340, 346 (Pa.Super. 2011) (internal

citations and quotation marks omitted). Moreover, our scope of review from


                                    -5-
J-S55043-16


a suppression ruling is limited to the evidentiary record that was created at

the suppression hearing. In re L.J., 622 Pa. 126, 148, 79 A.3d 1073, 1086

(2013).

        There are three types of encounters between law enforcement officials

and private citizens. A “mere encounter” need not be supported by any level

of suspicion but carries no official compulsion to stop or respond.

Commonwealth v. Clinton, 905 A.2d 1026, 1030 (Pa.Super. 2006), appeal

denied, 594 Pa. 685, 934 A.2d 71 (2007). An “investigative detention” must

be supported by reasonable suspicion and subjects the suspect to a stop and

a period of detention, but it does not have the coercive conditions that would

constitute an arrest. Id. The courts determine whether reasonable suspicion

exists by examining the totality of the circumstances. In the interest of

DM, 556 Pa. 160, 167, 727 A.2d 556, 559 (1999). An arrest, or “custodial

detention,” must be supported by probable cause. Clinton, 905 A.2d at

1030.

        Juvenile first claims the victim’s identification of him should have been

suppressed as the “fruit of an unlawful seizure.”        Juvenile’s Brief at 10.

Juvenile avers police had neither reasonable suspicion to stop nor probable

cause to arrest him as he ran from them because the information that

Officer Campbell provided over police radio failed to include a description of

the perpetrators’ height, weight, and any distinctive features or to indicate

their direction of travel. Id. at 10-11. Juvenile stresses officers observed


                                       -6-
J-S55043-16


him clad in dark clothing and begin to run at a different location from that

where the incident had occurred. Id. at 12.

        In D.M., supra, police responded to the flash information provided by

a victim.    Officers promptly arrived on the scene of a reported armed

robbery and saw several men who matched the description. When the men

saw the officers, they abruptly changed their direction and quickly walked

away.     Our Supreme Court noted that the police report was particularly

reliable because it came from the victim, rather than an anonymous source.

D.M., 556 Pa. at 164-65, 727 A.2d at 558. The Court concluded that under

those circumstances, an experienced police officer reasonably would believe

that the men were engaged in criminal activity.

        Instantly, we find police officers possessed reasonable suspicion of

criminal activity to justify an investigatory stop of Juvenile on December 10,

2014. Just minutes after the robbery, Officers Goshert and Thompson

encountered Juvenile walking with a group of other young African American

males within two blocks of the area where the complainant had been robbed.

Matching the description the complainant had provided police, two of the

individuals were wearing dark jackets and tan pants and one of them wore a

red, hooded sweatshirt. They began to disperse as the officers advanced.

N.T., 1/10/15, at 28, 46. In addition, upon seeing the officers, Juvenile and

another fled on foot in opposite directions. Id. Juvenile hid under a car in

effort to avoid police detection. Id. at 48.


                                      -7-
J-S55043-16


      In light of these facts, the juvenile court did not err in denying

Juvenile’s suppression motion on the basis that he had been unlawfully

seized. See Commonwealth v. Ellis, 541 Pa. 285, 296, 662 A.2d 1043,

1049 (1995) (police may briefly detain a suspect in order to allow an on-

scene identification). Juvenile and his companions matched the race of the

suspects, were traveling in a group and were dressed as described in the

flash broadcast over police radio. Officers observed Juvenile and his cohorts

just about two blocks away within minutes of the crime.                  In addition,

Juvenile acted evasively when he saw the police vehicle. See In re D.M.,

556 Pa. 160, 165, 727 A.2d 556, 558 (1999).

      Juvenile next maintains the identification procedure had been unduly

suggestive. Juvenile’s Brief at 13. Juvenile posits that in light of the fact

the complainant identified Juvenile while Juvenile was in the presence of

multiple police officers, even though he had not been handcuffed, and

admitted   at   the   adjudicatory     hearing   that   he   primarily    based   his

identification upon the clothing Juvenile wore, his identification is not

reliable. Juvenile’s Brief at 14-15.

      This Court has found that “on-scene, one-on-one identifications, even

where an appellant is handcuffed and officers ask a victim to identify him as

the perpetrator, are not so suggestive as to give rise to an irreparable

likelihood of misidentification.” Commonwealth v. Armstrong, 74 A.3d

228, 239 (Pa.Super. 2013) (citation and internal quotation marks omitted),


                                        -8-
J-S55043-16


appeal granted on other grounds, 623 Pa. 560, 83 A.3d 411 (Jan. 8, 2014).

Herein, the complainant testified that he was able to identify the males by

their clothing and their complexion. He also informed the juvenile court he

saw the face of the individual wearing the red jacket, and that the person

holding the instrument to his neck was a light-skinned African American.

N.T., 1/20/15, at 70, 76. He explained he does not wear glasses and was

not intoxicated at the time of his identification which occurred within several

minutes of the incident. Id. at 71.

      Appellant’s argument conflates an unduly suggestive identification

process with the weight to be afforded a witness’ identification.          See

Commonwealth v. Sanders, 42 A.3d 325, 331 (Pa.Super. 2012) (holding

allegations the victim was not sufficiently lucid to make a pretrial

identification go to the weight of the evidence and not to the admissibility of

the identification).   In this regard, the trial court correctly reasoned as

follows:

      [T]he totality of the circumstances surrounding the victim’s
      identifications, particularly the promptness with which they were
      completed, indicated to this court that the out of court
      identifications were completely reliable. There was no evidence
      presented that indicated the presence of special elements of
      unfairness that would have given rise to an irreparable likelihood
      of misidentification by the witness.         While one on one
      confrontations between the suspect and victim are highly
      suggestive, an on the scene identification made shortly after the
      occurrence of the crime does not, by itself, offend a suspect’s
      due process rights. Commonwealth v. Moye, 836 A.2d 973
      (Pa.Super. 2003). Officer Goshert testified that the complainant
      identified the defendant JJ without hesitation as the perpetrator
      in the red hooded sweatshirt, and [Juvenile] as one of the

                                      -9-
J-S55043-16


      perpetrators in a dark hooded sweatshirt within minutes of the
      incident.   (N.T. 1/20/1015 [sic] pg. 30).         Additionally, no
      corrupting effect was shown to have resulted from the on the
      scene identification. Finding no special elements of unfairness,
      coupled with the close proximity in time and place to the actual
      offense, the identification procedure so enhances the reliability
      of the on the scene identification as to outweigh any possibility
      of irreparable misidentification that might arise from the witness’
      observance     of   the    suspect    in  police    custody.    See,
      Commownealth v. Allen, 429 A.2d 1113 (Pa.Super. 1981).

Juvenile Court Opinion, filed 11/9/15, at 4-5.        Upon our review of the

record, we agree with the juvenile court and reject Juvenile’s claim.

      Next, Juvenile asserts the verdict was against the weight of the

evidence in light of the complainant’s misidentification of Juvenile at the

adjudicatory hearing as the individual wearing the red jacket.          Juvenile

maintains the complainant’s statement that he had based his identification

upon the clothing the juveniles were wearing rather than their actual faces

shocks one’s sense of justice. Juvenile’s Brief at 15.

      This Court applies the same standard for reviewing weight of the

evidence claims in juvenile cases as those involving adults. In re R.N., 951

A.2d 363, 370 (Pa.Super. 2008), called into question on other grounds, In

re J.B., 106 A.3d 76 (Pa. 2014). An allegation that the verdict is against

the weight of the evidence is addressed to the discretion of the trial court.

Commonwealth v. Ramtahal, 613 Pa. 316, 33 A.3d 602 (2011). “An

appellate court, therefore, reviews the exercise of discretion, not the

underlying question whether the verdict is against the weight of the

evidence.” Id. 613 Pa. at 327-28, 33 A.3d at 609.          Moreover, a court’s

                                     - 10 -
J-S55043-16


denial of a motion for a new trial based upon a weight of the evidence claim

is the least assailable of its rulings. Commonwealth v. Rivera, 603 Pa.

340, 363, 983 A.2d 1211, 1225 (2009).

      While the comment to Pa.R.Crim.P. 607(A) specifies that weight of the

evidence claims in criminal proceedings are waived unless they are raised

with the trial court in a motion for a new trial, “the Pennsylvania Rules of

Juvenile Procedure have no counterpart requiring the same manner of

preservation.” In re J.B., ___ Pa. ___, ____, 106 A.3d 76, 91 (2014).

Indeed, “the current Rules of Juvenile Court Procedure—which ‘govern

delinquency proceedings in all courts'—are utterly silent as to how a weight

of the evidence claim must be presented to the juvenile court so that it may

rule on the claim in the first instance, which is ... a necessary prerequisite

for appellate review.” Id. ___ Pa. at ____, 106 A.3d at 98 (footnote

omitted). Pa.R.J.C.P. 620(A)(2) governs the filing of what it expressly

designates as an “optional post-dispositional motion.” See Pa.R.J.C.P.

620(A)(2) (“Issues raised before or during the adjudicatory hearing shall be

deemed preserved for appeal whether or not the party elects to file a post-

dispositional motion on those issues”).

      Herein, Juvenile did not file an optional post-dispositional motion

pursuant to Pa.R.J.C.P. 620 alleging that the verdict was against the weight

of the evidence nor did he otherwise raise such a challenge prior to the

juvenile court’s entry of its dispositional order. Instead, Juvenile presented


                                    - 11 -
J-S55043-16


his weight of the evidence claim for the first time in his Pa.R.A.P. 1925(b)

statement. However, the juvenile court did not consider the merits of this

issue in its Pa.R.A.P. 1925(a) opinion and focused its analysis upon

Juvenile’s challenge to the sufficiency of the evidence. See Juvenile Court

Opinion, filed 11/9/15, at 5-6.3               Under such circumstances, we are

compelled by controlling precedent to remand the matter to the juvenile

court to allow Juvenile to file a post-dispositional motion nunc pro tunc. In

re J.B., ___ Pa. at ____, 106 A.3d at 99.4

       Finally we address Juvenile’s contention the verdict was “contrary to

the sufficiency of the evidence.” Brief of Juvenile at 16. Essentially, Juvenile

avers the evidence when viewed in a light most favorable to the

Commonwealth as the verdict winner was “unreliable and contradictory”

because complainant identified Juvenile by his “race and the description of a

____________________________________________


3
  While the Commonwealth acknowledges the holding of In re J.B., and
concedes challenges to the sufficiency and weight of the evidence are
distinct, the Commonwealth combines its discussion of Juvenile’s challenges
in its brief in the interest of avoiding repetition. See Brief for Appellee at 13
n.2; 14-18.
4
  Then-Justice Stevens filed a dissent wherein he stressed he would have
found J.B. had waived his weight of the evidence claim for failure to raise it
properly in the juvenile court below and specifically disagreed with any
suggestion by the Majority that J.B. may have avoided waiver by raising his
weight claim for the first time in his Pa.R.A.P. 1925(b) statement, as it is his
view that Pennsylvania law clearly provides a Pa.R.A.P. 1925(b) statement
may not be used as a vehicle to resurrect previously waived claims. In re
J.B., ___ Pa. at ____, 106 A.3d at 102 (Stevens, J. dissenting).




                                          - 12 -
J-S55043-16


jacket” and “misidentified [Juvenile] in court and stated he wore the red

jacket during the crime.” Juvenile’s Brief at 17.

      When examining a challenge to the sufficiency of the evidence

supporting an adjudication of delinquency, this Court employs a well-settled

standard of review:

             When a juvenile is charged with an act that would
      constitute a crime if committed by an adult, the Commonwealth
      must establish the elements of the crime by proof beyond a
      reasonable doubt. When considering a challenge to the
      sufficiency of the evidence following an adjudication of
      delinquency, we must review the entire record and view the
      evidence in the light most favorable to the Commonwealth.
      In determining whether the Commonwealth presented sufficient
      evidence to meet its burden of proof, the test to be applied is
      whether, viewing the evidence in the light most favorable to the
      Commonwealth and drawing all reasonable inferences therefrom,
      there is sufficient evidence to find every element of the crime
      charged. The Commonwealth may sustain its burden of proving
      every element of the crime beyond a reasonable doubt by wholly
      circumstantial evidence.
             The facts and circumstances established by the
      Commonwealth need not be absolutely incompatible with a
      defendant's innocence. Questions of doubt are for the hearing
      judge, unless the evidence is so weak that, as a matter of law,
      no probability of fact can be drawn from the combined
      circumstances established by the Commonwealth.

In re V.C., 66 A.3d 341, 348–349 (Pa.Super. 2013) (quoting In re A.V., 48

A.3d 1251, 1252–1253 (Pa.Super. 2012)). The finder of fact is free to

believe some, all, or none of the evidence presented. Commonwealth v.

Gainer, 7 A.3d 291, 292 (Pa.Super. 2010).           Herein, we first consider

whether Juvenile has waived this issue.




                                    - 13 -
J-S55043-16


        Pennsylvania Rule of Appellate Procedure 1925(b) provides, inter alia,

“Issues not included in the Statement and/or not raised in accordance with

the      provisions       of     this      paragraph   (b)(4)   are    waived.”

Pa.R.A.P.1925(b)(4)(vii).5       In Commonwealth v. Garland, 63 A.3d 339

(Pa.Super. 2013), this Court found the appellant had waived his sufficiency

of the evidence claim where his 1925(b) statement simply averred the

evidence was legally insufficient to support the convictions and in doing so

reasoned:

               In order to preserve a challenge to the sufficiency of the
        evidence on appeal, an appellant's Rule 1925(b) statement must
        state with specificity the element or elements upon which the
        appellant alleges that the evidence was insufficient. “Such
        specificity is of particular importance in cases where, as here,
        the appellant was convicted of multiple crimes each of which
        contains numerous elements that the Commonwealth must
        prove beyond a reasonable doubt.” Here, as is evident, [the
        a]ppellant ... failed to specify which elements he was challenging
        in his Rule 1925(b) statement .... Thus, we find [his] sufficiency
        claim waived on this basis.

Id. at 344 (citations omitted).

____________________________________________


5
    Rule 1925(b)(4) provides:

        Requirements; waiver.
                                       ***
        (ii) The Statement shall concisely identify each ruling or error
        that the appellant intends to challenge with sufficient detail to
        identify all pertinent issues for the judge. The judge shall not
        require the citation to authorities; however, appellant may
        choose to include pertinent authorities in the Statement.

Pa.R.A.P. 1925(b)(4)(ii).



                                          - 14 -
J-S55043-16


       In his concise statement, Juvenile’s sufficiency and weight of the

evidence challenges read verbatim as follows:6

              Counsel intends to raise a claim that the verdicts were
       against the sufficiency of the evidence where the complaining
       witness presented by the Commonwealth at trial was the
       [victim] who identified [Juvenile] as the person wearing the
       clothes by the co-defendant [J.J.] at the time or arrest. He also
       testified that co-defendant [J.J.] was wearing the clothes of
       [Juvenile] at the time of arrest.

Juvenile’s Preliminary Statement of Matters Complained of on Appeal, filed

6/26/16, at ¶ 2.

       Juvenile was adjudicated delinquent of four crimes each of which

contained numerous elements, yet in his concise statement he merely

repeated his weight of the evidence challenge and failed clearly to state any

element upon which he alleged the evidence was insufficient. Therefore,

Juvenile has waived this final issue. See Garland, supra.7

____________________________________________


6
  Juvenile merely replaced “weight of the evidence” with “sufficiency of the
evidence” See Preliminary Statement of Matters Complained of on Appeal at
¶¶ 1-2.
7
   We note that even had Juvenile properly preserved this issue in his
“1925(b) Statement,” he devotes just one paragraph of argument to this
claim in his appellate brief wherein he reiterates his general averments in
support of his challenge to the weight of the evidence and again fails to
specify which element(s) of which crime(s) for which the evidence had been
insufficient; therefore, this claim is further waived for utter lack of
development. See Pa.R.A.P. 2119(a), (b) (requiring a properly developed
argument for each question presented including a discussion of and citation
to authorities in appellate brief); Commonwealth v. Buterbaugh, 91 A.3d
1247, 1262 (Pa.Super. 2014) (en banc) (failure to conform to the Rules of
Appellate Procedure results in waiver of the underlying issue).



                                          - 15 -
J-S55043-16



      Case    remanded     for   proceedings   consistent   with   this   Opinion.

Jurisdiction is relinquished.

      Judge Dubow joins the Opinion.

     Judge Lazarus files a Concurring/Dissenting Opinion.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2016




                                      - 16 -